The petition in error and transcript of the record in this case was filed in this court March 4, 1910. The plaintiff in error has failed to file any brief in the cause, as required by rule 7 of this court (20 Okla. viii, 95 Pac. vi).
The petition in error should therefore be dismissed for want of prosecution. Hass et al. v. McCampbell, 27 Okla. 290,111 P. 543; Maddin v. McCormick et al., 27 Okla. 778,117 P. 200; McClelland v. Witherall, infra, 119 P. 205.
By the Court: It is so ordered.
All the Justices concur. *Page 708